Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3-7, 9-13, 15-18, and 21 of A. Myerson et al., US 16/402,424 (May 3, 2019) are pending.  Claims 6, 13, 15-18, and 21 to the non-elected Group/species stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1, 3-5, 7, 9-12 are under examination on the merits and stand rejected.  

Election/Restrictions 

Applicant previously elected Group (I), claims (now claims 1, 3-7, 9-12), without traverse in the Reply to Restriction Requirement filed on November 10, 2021.  Claims 13, 15-18, and 21 to the non-elected invention of Group (II) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).   The restriction is maintained as FINAL.  

Pursuant to the election of species requirement, Applicant elected, without traverse, (1) fenofibrate as the target molecule and (2) Zorbax® chromatographic media as the functionalized nanoporous matrix.  

The elected species was searched and found to be free of the art of record.  MPEP § 803.02(III)(C)(2)).  Pursuant to MPEP § 803.02, the search was extended to the additional species cited in the § 102 rejections below.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  Claim 6 of the elected invention Group is maintained as provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  


Withdrawal Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

Upon reconsideration, rejection of claims 1, 3-5, 7, 9-12 under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the underlined terms “target molecule” and “functionalized nanoporous matrix” within claim 1 are not sufficiently described in the specification is withdrawn.  

The rational of the previous Office action is that the claim 1 terms “target molecule” and “nanoporous matrix” are not defined by chemical formula and are directed to genera encompassing an essentially uncountable number of species.  The previous Office action noted that the single specification example of Zorbax® is not representative of the full scope of “functionalized nanoporous matrix” and the four disclosed API’s examples of aspirin, nicotinamide, diphenhydramine hydrochloride, and acetaminophen do not represent the full scope of “target molecule”.  MPEP § 2163(II)(A)(3)(a)(ii).  The previous Office action further concluded that the specification does not disclose: sufficient functional characteristics of “target molecules” and “functionalized nanoporous matrixes” suitable for use in the claimed invention coupled with a known or disclosed correlation between function and structure.  MPEP § 2163 II(A)(3)(a)(ii).  

The foregoing reasoning of the previous Office action being considered, the written description rejection is withdrawn for the following reasons.  One of ordinary skill can recognize the member of the genera of “target molecule” and “nanoporous matrix” because the claims at issue encompass all species within these genera.  For example, this is not a case where the claims at issue seek to differentiate the claimed “target molecule” and “functionalized nanoporous matrix” in terms of a functional recitation; which would require one of ordinary skill to determine what compounds are or aren’t “target molecules” or “nanoporous matrices”.  MPEP § 2163(I)(A).  While the subject claim terms are broad, breadth does not necessarily invoke a § 112 written description rejection.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 4, 5, 7 and 9-12 under 35 U.S.C. 102(a)(1) as being anticipated by S. Shen et al., 410 International Journal of Pharmaceutics, 188-195 (2011) (“Shen”) is withdrawn for the following reasons.  

As discussed in the previous Office action, Shen discloses that nanocrystals were obtained when ibuprofen was co-spray dried with large pore SBA-15-LP with pore size above 20 nm.  Shen at Abstract.  Shen discloses that the large pore SBA-15 (denoted as SBA-15-LP) with pore sizes of 20 nm was synthesized in the presence of mesitylene (1,3,5-trimethylbenzene, TMB, Aldrich).  Shen at page 189, col. 2.  Shen discloses that 1.0 g of ibuprofen was dissolved in 100 ml of ethanol and 1.0 g of mesoporous silica was dispersed in the solution under stirring overnight. The spray drying was performed on a BÜCHIB-290 mini spray dryer.  Shen at page 189, col. 2.  Shen Table 1 “Pore structure of mesoporous silica and drug properties of the co-spray dried IBU” teaches that the mesoporous silica / ibuprofen IBU-SBA-15-LP comprised ibuprofen crystals.  Shen at page 192, Table 1; see also Shen at page 192, col. 2 (“ . . . IBU entrapped in SBA-15-LP was crystallized into nanoparticles . . . “).

However, Shen’s SBA-15-LP does not meet the claim 1 limitation of “pores at least some of which contain within them a surface-functionalized anti solvent group” or the claim 3 limitation of “antisolvent-functionalized nanoporous matrix”.  


The specification provides the following definitions regarding “antisolvent group”.

As used herein, an "antisolvent" refers to a solvent in which a target molecule has a solubility of between or equal to 1.01 times and 10,000 times less than that of a solubility of the target molecule in a solution (comprising a solvent or solvent mixture) before exposure to a matrix described herein. . . . Other ranges are also possible.

As used herein, an "antisolvent group" refers to a group that functions as an antisolvent for a target molecule. In some embodiments, an antisolvent group reduces a solubility of a target molecule, within a pore of a matrix functionalized with the antisolvent group, by between or equal to a 0.1 % and 99.99% reduction  . . . Other ranges are also possible.

Specification at page 14, line 20 – page 15, line 17 (emphasis added).  

The term “antisolvent group” is broadly and reasonably interpreted consistently with the specification (based on the plain meaning of “antisolvent”) to mean that the “functionalized nanoporous matrix” itself acts within the claimed method to decrease the solubility of the target molecule relative to the targets molecule’s solubility in the absence of the “functionalized nanoporous matrix”.   See discussion in previous Office action; MPEP § 2111.  In Shen, evaporation (spray drying) is used to promote crystallization, as such the functionalization of Shen’s SBA-15-LP does not act as an antisolvent group.  Shen does not teach or suggest that functionalization of the silica particles with an “antisolvent functional group” itself can decrease solubility within a nanopore thereby promoting crystallization of the target molecules.  


Claim Rejections - 35 USC § 112(a) (Enablement)

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1, 3-5, 7, 9-12 under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of claim recitations of the underlined terms “target molecule” and “nanoporous matrix” within claim 1:

1.	 A method of forming crystals, the method comprising: obtaining a solution of a target molecule, wherein the solution is at an undersaturated state with respect to the target molecule; and exposing the solution to a nanoporous matrix, comprising pores at least some of which contain within them a surface-functionalized anti solvent group, under conditions that promote crystal formation of the target molecule within at least some pores of the nanoporous matrix.

(and similar recitations in  claim 3) is maintained for the reasons given in the previous Office action supplemented below in view of Applicant’s, amendment, argument and literature submissions.  

Summary of the § 112(a) Enablement Rejection

The § 112(a) enablement of the previous Office action is summarized below.  It is first noted that § 112(a) requires enablement of the full scope of the claimed invention without undue experimentation. MPEP § 2164.01(a) (citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  While the § 112 rejection is discussed in detail in the previous Office action and summarized below, a key factor is the lack of a disclosed relationship between crystallization/nucleation of a particular target molecule within a functionalized nanopore and the specific functional group properties in view of the vast claim breadth and predictability in the art.  In this regard, there is not sufficient evidence of record that art-known bulk/traditional crystallization methods can be extrapolated to functionalized nanopores so as to cure this deficiency.  

State of the Art/Predictability

As discussed in the previous Office action, the subject claims are extremely broad.  While the art of crystallization is significantly developed, there are aspects that unpredictable.  See previous Office action citing A.J. Cruz-Cabeza et al., 44 Chemical Society Reviews, 8619-8635 (2015) (see page 8633, col. 1 “[a]lthough we have shown that there may be some possible trends, the truth remains that polymorphism is unpredictable on the basis of molecular structure”).  

As Applicant notes in the reply, the subject claims embody the concept of anti-solvent  crystallization induced within the pores of an anti-solvent group functionalize nanoporous matrix.  But even on a macro scale, the technique of anti-solvent induced crystallization is unpredictable.  See e.g., O. Watson et al., Organic Process Research Development, 1123-1142 (2021)1 (“[c]hoosing a solvent and an antisolvent for a new crystallization process is challenging due to the sheer number of possible solvent mixtures and the impact of solvent composition and crystallization temperature on process performance”).  

As discussed in the previous Office action, the more specific art of crystallization of target molecules in confined nano environments, where the functionalization of the nanomatrix is the crystallization driving force (as opposed to evaporation, or cooling) is relatively sparsely populated.  See e.g., B. Hamilton et al., 45 Accounts of Chemical Research, 414-423 (2012) (“Hamilton”).  In fact, the only reference identified in searches respecting this more narrow topic (i.e, where the functionalization of the nanomatrix is the crystallization driving force) is Applicant’s own work, where Zorbax is used as the “functionalized nanoporous matrix”.  S. Vartak et al., 20 CrystEngComm., 6136-6139 (2018).  As such, the subject claims are directed to nascent technology.  MPEP § 2164.03.  The art further teaches that with at least with respect to the crystallization of non-dissolved target molecules within confined nanopores, “thermodynamic parameters of entrapped molecules greatly change when compared to those of the bulk state”.  T. Azaïs et al., Chem. Mater., 6382-6390 (2006) (“Azaïs”); see page 6388, col. 1; see also, See e.g., B. Hamilton et al., 45 Accounts of Chemical Research, 414-423 (2012) (“Hamilton”) (“confinement within nanoscale pores can dramatically influence crystallization pathways and crystal polymorphism, particularly when the pore dimensions are comparable to the critical size of an emerging nucleus”).  Azaïs teaches that with respect to MCM-41 silica matrices with different pore diameters, spectroscopy results show that ibuprofen is able to crystallize inside the largest pores (116 Å), whereas a glassy state is obtained for the smallest ones (35 Å).  Azaïs at Abstract; see also at page 6388, col. 2 (“[c]onsequently, Tm is directly related to the pore size in such a way that the narrower the pore, the lower the phase transition temperature”).  

As such, the art of crystallization in confined nanospaces is associated with a degree of unpredictability.  And significantly, the art discussed above evidences that experimental parameters in the art of traditional bulk crystallization (which art itself has a degree of unpredictability) do not necessarily transfer to crystallization within a nanoporous matrix.  

Guidance in the Specification

Particularly relevant is that only one representative species of “functionalized nanoporous matrix” (i.e., Zorbax®) is disclosed as a working example and only four “target molecules” (i.e., aspirin, nicotinamide, diphenhydramine hydrochloride, and acetaminophen) are disclosed.  

The specification does disclose that in some embodiments, a matrix is functionalized with a plurality of functional groups in the form of a self-assembled monolayer (SAM).  Specification at page 19, lines 20-22.  A page 11, the specification provides examples of functional groups that may be attached to the matrix surface.  Specification page 11, lines 4 – 31.  The specification further teaches that in some embodiments, porous silica is used due to its chemically inert nature, and due to ease of production of a variety of porous silicas, for example, controlled pore glass, Vycor ®, Zorbax ®.  Specification at page 23, lines 3-5.  The specification teaches that other nanoporous materials include but are not limited to anodic aluminum, nanoporous zeolites, and nanoporous carbon. Specification at page 23, lines 5-7.  The specification teaches that in some embodiments, a matrix material is easily functionalized; e.g., glass may be easily functionalized through a straightforward silane reaction. Specification at page 23, line 7-9.  However, the specification provides no details or literature citations regarding how one of skill in the art can accomplish such functionalization such that it would be suitable for use in the claimed method.   Further, neither the specification nor the art of record disclose a relationship/paradigm between the vast genera of target molecule, nanoporous matrix, and functional group, such that one of skill in the art can choose appropriate parameters for specific target molecules.  

The Quantity of Experimentation Needed Is Undue

The previous Office action noted the primary Wands factors considered are the extremely large claim breadth in view of the lack of guidance in the art of record and specification.  As discussed above, the art evidences that the experimental parameters in the art of traditional bulk crystallization (which art itself has a degree of unpredictability) do not necessarily transfer to crystallization within a nanoporous matrix.  The art evidences that nucleation within a confined nanoporous space is unpredictable.  

The cited art evidences the claimed invention is associated with significant unpredictability and the prior art directed to bulk/macro crystallization cannot be used to support the breadth of the subject claims because the experimental parameters in the art of traditional bulk crystallization (which art itself has a degree of unpredictability) do not necessarily transfer to crystallization within a nanoporous matrix.  As such, the subject claims are directed to nascent technology.  MPEP § 2164.03.  In this regard, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See MPEP § 2164.03.  And as discussed in the previous Office action, the specification guidance does not support the full claim breadth.  

Practice of the claimed invention requires that one of skill in the art (identifying a particular target molecule to be crystallized) must choose a suitable functional group for the nanoporous matrix; choose a suitable nanoporous matrix; develop methodology to functionalize the nanoporous matrix with the functional group, and choose suitable experimental crystallization conditions (e.g., times temperatures etc.).  The specification does not provide sufficient guidance in this regard and the prior art provides little assistance because of the nascent nature of the claimed invention.  As such, it is maintained that a prima facie case of non-enablement for the full claim scope is made.  

A key factor is the lack of a disclosed relationship between crystallization/nucleation of a particular target molecule within a functionalized nanopore and the specific functional group properties in view of the vast claim breadth and predictability in the art.  In this regard, there is not sufficient evidence of record that art-known bulk/traditional crystallization methods can be extrapolated to functionalized nanopores so as to cure this deficiency.  

Applicant’s Argument

Applicant submits a number of literature references in support of the argument that solution solvent/anti-solvent crystallization of target molecules in undersaturated solutions relies on functional-group chemistry that is predictably transferrable to the surface-functionalized phase (i.e., predictably transferable to an antisolvent-functionalized nanoporous matrix).  

Applicant submits Myerson, AS et al. Handbook of Industrial Crystallization (3rd ed. Cambridge, UK, Cambridge University Press, 2019) (“Meyerson”).  As noted in Applicant’s footnote, this reference postdates the effective filing date.  Information published for the first time after the filing date generally cannot be used to show what was known at the time of filing.  MPEP § 2164.05(a).  However, Meyerson is considered to the extent that it is a review article citing pre-filing date references (that is to the extent that it evidences what was known pre-filing).  Applicant cites Myerson for the teaching that:

As a general rule, water is selected as an antisolvent for organic compounds, whereas organic solvents are selected as antisolvents for inorganic compounds. However, solubility and miscibility should be screened either experimentally or using solubility calculations in multiple solvent systems before selecting appropriate solvents and anti-solvents.

Meyerson at page 22, col. 1.  Meyerson does not cite a pre-filing reference for this teaching.  

Applicant cites A. Kulkarni et al., Chem. Commun. 2017 (“Kulkarni”) as supporting that surface functionalization.  Kulkarni teaches 2-hydroxy-1-ethanethiol, glycolic acid and 1-decanoic acid surface functionalization of gold or iron oxide nanoparticles for use in crystallization of mannitol and fenofibrate.  Kulkarni at page 1429-1430; Id. at Fig. 3.  Kulkarni does not disclose functionalization of the pores of a nanoporous matrix, but rather functionalization of a nanoparticle surface.  Kulkarni is deficient as a supporting reference because it does not disclose a key factor underlying the § 112(a) rejection: a general relationship/paradigm between target molecule, nanoporous matrix, and the functional group for the nanoporous matrix allowing one of skill to practice the full and vast claim scope of target molecule and nanoporous matrix generally.  The subject § 112 rejection relies the lack of a disclosed relationship between crystallization/nucleation of a particular target molecule within a functionalized nanopore and the specific functional group properties in view of the vast claim breadth.  

Applicant cites L. Dwyer et al., 7 Crystals (2017) in support of the argument that a person of ordinary skill would have had available to them information to allow them to apply a confined crystallization approach.  Dwyer teaches design of a crystallizer in which the poorly soluble fenofibrate was loaded into the porous matrices of pore sizes 35 nm–300 nm and crystals grown in the pores.  Dwyer at Abstract.  This reference is deficient for the same reason discussed above for Kulkarni.  

Applicant cites X. Yang et al., 17 CrystEngComm (2015) (“Yang-1”) for the proposition that "crystal size and polymorphic outcome can be mastered by the pore size and surface chemistry of the polymer matrix” and that the same factors can be applied by a person of ordinary skill in the art to the claimed nanoporous matrix.  Yang-1 discloses a solution impregnation method to form nanocrystals (glycine (GLY), ibuprofen (IBP), acetaminophen (APAP) and deferasirox (DFX)) in polymer matrices (cellulose acetate membranes, pore size 200 nm -1000 nm) with various microstructures in order to study the structure of the confined nanocrystals.  Yang-1 at page 6045.  Yang-2 performs the crystallization by dispersing target molecule solution droplets in the polymer matrix and slowly evaporating the solvent to induce crystallization.2   Yang-1 at page 6046 (see Fig. 1).  Yang-1’s specific examples of evaporation-induced crystallization within the pore of cellulose acetate membranes is deficient to support the full claim scope for the same reasons discussed above for Kulkarni.  Yang-1 is not directed to an antisolvent crystallization where there is a disclosed relationship between an antisolvent functional group and crystallization of a target molecule within a nanopore.  

Applicant similarly cites X. Yang et al, 16 CrystEngComm, 9345-9352 (2014) (“Yang-2”).  Yang-2 discloses crystallization of ibuprofen, fenofibrate and griseofulvin in porous silica particles with ~40 nm pores by adding an undersaturated solution of the target molecule in ethanol to the silica particles followed by slow evaporation to promote crystallization.  Yang-2 at page 9346, col. 2 (“2.2 Experimental set-up (Fig. 2)”).  Yang-2 is deficient as an enabling reference for the same reasons discussed above.  

Applicant further argues that a person of ordinary skill could readily use the method disclosed in S. Shimizu et al., 31 Langmuir, 10113-10118 (2015) (“Shimizu”) when deciding on crystallization conditions in a nanoporous matrix as instantly claimed.  Shimizu discloses that freezing point behavior within nanopores can be difficult to predict.  Shimizu at page 10113, col. 1.   Shimizu discloses a theoretical analysis that employs the Turnbull coefficient as a more reliable quantity for the prediction of ΔTf. Shimizu at Abstract.  Shimizu discloses application of this technique to ibuprofen to show that this theory fits well to the experimental ΔTf of nanoconfined ibuprofen.  Shimizu at Abstract.  Applicant has not sufficiently explained how use of Shimizu’s theoretical predication of freezing point behavior within a nanopore permits one of skill in the art to select crystallization conditions.  Further, Shimizu fails to relationship between crystallization/nucleation of a particular target molecule within a functionalized nanopore and the specific functional group properties in view of the vast claim breadth. Thus,  Shimizu is deficient as an enabling reference for the same reasons discussed above. 

In summary, the reference cited by Applicant do not address a key factor underlying the § 112(a) rejection: a general relationship/paradigm between target molecule, nanoporous matrix, and the functional group for the nanoporous matrix allowing one of skill to practice the full and vast claim scope of target molecule and nanoporous matrix generally.  While the functionalization of surfaces (generally) may involve significant experimentation, such experimentation is not necessarily undue in view of the art.  MPEP §2164.06.  The subject § 112 rejection relies the lack of a disclosed relationship between crystallization/nucleation of a particular target molecule within a functionalized nanopore and the specific functional group properties in view of the vast claim breadth.  This balanced with predictability in the art.  As discussed crystallization of target molecules in confined nano-environments, where the functionalization of the nanomatrix is the crystallization driving force (as opposed to evaporation, or cooling) is sparsely populated.  See e.g., B. Hamilton et al., 45 Accounts of Chemical Research, 414-423 (2012) (“Hamilton”) (“confinement within nanoscale pores can dramatically influence crystallization pathways and crystal polymorphism, particularly when the pore dimensions are comparable to the critical size of an emerging nucleus”). As discussed, the only reference identified in searches respecting this more narrow topic (i.e, where the functionalization of the nanomatrix is the crystallization driving force) is Applicant’s own work, where Zorbax is used as the “functionalized nanoporous matrix”.  S. Vartak et al., 20 CrystEngComm., 6136-6139 (2018).  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

35 U.S.C. 102(a)(1)/(2) Rejection over B. Trout et al., US 9,138,659 (2015) (“Trout”)

Rejection of claims 1-3, 5, 8-10, and 12 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by B. Trout et al., US 9,138,659 (2015) (“Trout”) is maintained for the reasons given in the previous Office action.  Applicant’s amendment to claim 1 does not overcome this rejection.  

As discussed in the previous Office action, in working Example 2, Trout teaches the following:

The effect of nanoconfinement and pore chemistry on nucleation kinetics was investigated using a series of cube like PEGDA hydrogel microparticles with M-130, 200,400, 575, and 700 synthesized by the method described herein. The hydrogels are denoted with their corresponding M of the monomers they are synthesized from for the rest of this example. In the crystallization solvent, the mesh sizes of these hydrogels range from 0.8 nm to 2.0 nm, as listed in Table 2. Aspirin (ASA) and acetaminophen (ACM) were used as model compounds for the crystallization studies. Crystallization of ASA or ACM from a 62/38 v/v water-ethanol mixture was induced by cooling, with or without PEGDA particles suspended in the solution by stiffing. FIG.9 shows an optical microscopy image of ASA crystals on PEG700DA particles as crystallized from 38 mg/ml ASA solution in 38/62 ethanol/ water (v/v) with 15 g/mL PEG700DA particles at 15 °C solution stirred at 700 rpm.

Trout at col. 26, lines 48-64 (emphasis added).  This portion of Trout Example 2 meets each and every limitation of claim 1 as amended:

1.	 A method of forming crystals, the method comprising: obtaining a solution of a target molecule, wherein the solution is at an undersaturated state with respect to the target molecule; and exposing the solution to a nanoporous matrix, comprising pores at least some of which contain within them a surface-functionalized anti solvent group, under conditions that promote crystal formation of the target molecule within at least some pores of the nanoporous matrix.

Trout teaches that crystallization occurs “within at least some pores of the nanoporous matrix” because the above Example 2 except is directed to “effect of nanoconfinement”.  Further see Trout at col. 2, lines 23-24 (“[i]n some embodiments, a composition is provided comprising a plurality of polymeric particles, wherein the particles comprise pores; and a pharmaceutically active agent crystallized in a least a portion of the pores”).  MPEP § 2112(IV).  

Trout’s Example 2 PEGDA hydrogel microparticles correspond to the claim 1 “functionalized nanoporous matrix” because the mesh sizes of these hydrogels range from 0.8 nm to 2.0 nm.  Furthermore, PEGDA has the structure:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


See, Y. Diao et al., 133 Journal of the American Chemical Society, 3756-3759 (2011) (see Fig. at page 3757).  This structure clearly meets the instant specification definition of “functionalized” for the same reasons discussed above for Shen.  Trout’s aspirin (ASA) and acetaminophen (ACM) meet the claim 1 limitation of target molecule.  Trout’s aspirin and acetaminophen are obtained as solutions (i.e., “62/38 v/v water-ethanol mixture”).  Trout’s aspirin and acetaminophen solutions are necessarily in an in an “undersaturated state” because cooling is required to induce crystallization.  And Trout’s teaching of “crystallization of ASA or ACM from a 62/38 v/v water-ethanol mixture was induced by cooling, with . . .  PEGDA particles” meets the instant claim 1 recitation of “exposing the solution to a functionalized nanoporous matrix under conditions that promote crystal formation of the target molecule”.  In view of the foregoing, Trout teaches each and every limitation of instant claims 1, 8-10, and 12.  

Trout’s functionalized nanoporous matrix (PEGDA) clearly functions as an antisolvent group as previously interpreted (see above section “Withdrawal Claim Rejections - 35 USC § 102 (AIA )”).  This is evidence by the following passage in Trout.  

Almost all PEGDA particles successfully promoted aspirin nucleation, except for M-130 g/mol. Specifically, the addition of particles with M-400 g/mol to the aspirin solution dramatically reduced the aspirin nucleation induction time to 60 minutes, while at the same experimental conditions, no nucleation event was detected in the absence of particle 400. Furthermore, the nucleation activity of the PEGDA particles decreased sharply by either increasing or decreasing the mesh size as indicated by the average induction times Summarized in Table 2. This observation suggests that there exists an optimum mesh size for expediting nucleation from solution.

Trout at col. 27, lines 20-32.  

The additional limitations of the dependent claims were discussed in the previous Office action.  


Comment on Additional Prior Art

X. Yang et al, 16 CrystEngComm, 9345-9352 (2014) (“Yang-2”)

Yang-2 discloses crystallization of ibuprofen, fenofibrate and griseofulvin in porous silica particles with ~40 nm pores by adding an undersaturated solution of the target molecule in ethanol to the silica particles followed by slow evaporation to promote crystallization.  Yang-2 at page 9346, col. 2 (“2.2 Experimental set-up (Fig. 2)”).  

The silica particles, which are an -OH functionalized nanoporous matrix do not meet the claim 1 limitation of “pores at least some of which contain within them a surface-functionalized anti solvent group” or the claim 3 limitation of “antisolvent-functionalized nanoporous matrix” for the following reasons.  In the previous Office Action, the term “antisolvent group” is broadly and reasonably interpreted consistently with the specification (based on the plain meaning of “antisolvent”) to mean that the “functionalized nanoporous matrix” acts to decrease the solubility of the target molecule relative to the targets molecule’s solubility in the absence of the “functionalized nanoporous matrix”.   MPEP § 2111.  In Yang-2, evaporation is used to promote crystallization, as such the -OH functionalization of the Yang-2 silica particles does not fall within the meaning of these terms.  Yang-2 does not teach or suggest that functionalization of the silica particles with an “antisolvent functional group” can result in crystallization of the target molecules.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Watson was published in 2021, after Applicant’s provisional application priority date of May 3, 2018. In general, the examiner should not use post-filing date references to demonstrate that a patent is not enabled. MPEP § 2164.05(a). However, exceptions to this rule could occur if a later-dated reference provides evidence of what one skilled in the art would have known on or before the effective filing date of the patent application. MPEP § 2164.05(a). If a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. MPEP § 2164.05(a).  
        
        2 It is noted that Yang-2 cellulose acetate membranes, which are an acetate functionalized nanoporous matrix do not meet the claim 1 limitation of “pores at least some of which contain within them a surface-functionalized anti solvent group” or the claim 3 limitation of “antisolvent-functionalized nanoporous matrix” for the same reasons discussed below for Yang-2 in “Comment on Additional Prior  Art”.